In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Gary J.), dated October 24, 2003, which granted the application of the juvenile to dismiss the petition based on an alleged violation of the statutory speedy trial provision of Family Court Act § 340.1 and dismissed the proceeding.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the application is denied, the petition is reinstated, and the matter is remitted to the Family Court, Kings County, for further proceedings.
The Family Court erred in dismissing this juvenile delinquency proceeding on statutory speedy trial grounds (see Matter of Andre P., 11 AD3d 617 [decided herewith]). Ritter, J.P., S. Miller, Mastro and Fisher, JJ., concur.